DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/225,497 filed on 4/8/2021.
Claims 1-17 have been examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recites “ratios of ‘1’ and ‘0’ write data,” in lines 6-7.  A ratio is a relation between two amounts showing the number of times one value contains or is contained within the other.  As presently written the ratio of ‘1’ write data and the ratio of ‘0’ write data is not actually a ratio as only one value is provided.  Thus, the metes and bounds of the limitation are indefinite.
Claim 2, recites “ratio of ‘no write’ data,” in line 2.  A ratio is a relation between two amounts showing the number of times one value contains or is contained within the other.  As presently written the ratio of ‘no write’ data is not actually a ratio as only one value is provided.  Thus, the metes and bounds of the limitation are indefinite.
Claims 5-16 recite a similar use of ratio as indicated immediately above with respect to claims 1-2 and are rejected for the same reasoning. 
Claims 6-7 and 12-13 each recite the limitation "the ratio of ‘no write’ data" in lines 6-7, 2, 5-6, and 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites, “performing a power throttling operation on the memory when power consumption by the read and write operations when a predetermined amount of time becomes greater than a threshold.”  There appears to be a part of the limitation missing after, “when power consumption by the read and write operations…”  As a result, this phrase is incomplete and is not able to be given patentable weight as it is not known what the power consumption characteristics by the read and write operations are that interact with the performing a power throttling operation.
Claims 3-4 and 17 are rejected because they depend from a respective base claim that has been rejected and fail to cure the deficiencies of their respective base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, 12-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2012/0047319) and Jeon et al. (US 2017/0329547).
With respect to claim 1, Yoon teaches of a memory system, comprising: a memory (fig. 1-2, item 200; paragraph 65, 67; flash memory device 200); and
a memory controller suitable for issuing a command to the memory and performing a power throttling operation based on a number of read commands and a number of write commands that are issued to the memory for a predetermined time (fig. 2; paragraph 70-71, 85; where the controller throttles the memory based on a count of the read and write operations in a predetermined period).
Yoon fails to explicitly teach of performing a power throttling operation based on ratios of '1' and '0' of write data.
However, Jeon teaches of a memory system, comprising: a memory (fig. 2; paragraph 23-25; where the memory cell, 600, is the claimed memory); and
a memory controller suitable for issuing a command to the memory and performing a power throttling operation based on ratios of '1' and '0' of write data (fig. 2, item 10; paragraph 23-24, 28-29, 39, 45-46, 48; where the total power is calculated based on the changing of data from “0” to “1”, “1” to “0” and when it exceeds the reference power, the write operation waits until an currently executing write operation ends before being executed).
Yoon and Jeon are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Yoon and Jeon before the time of the effective filing of the claimed invention to include the adjusting the write operation timing of Yoon based on the power consumption as taught in Jeon.  Their motivation would have been to reduce power consumption (Jeon, paragraph 5-6, 14).
With respect to claim 2, Jeon teaches of wherein the memory controller further uses a ratio of 'no write' data of the write data for the power throttling operation (paragraph 21, 28, 29-30; where when the bit value is the same for the input and the current data (claimed no write data), only a slight amount of power is consumed to compare the data, but no power is consumed to write the data.  This is included in the total power consumption that is calculated).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 3, Jeon teaches of wherein the memory controller supports a read-modify-write (RMW) operation (fig. 3; paragraph 43-44, 47; where in response to the write operation, the previously data is read, compared with the write data and the data is written back to the memory bank).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 4, Yoon teaches of wherein the memory controller includes: a host interface suitable for communicating with a host (fig. 2, paragraph 70-71; host I/F, item 110);
a scheduler suitable for scheduling an order of processing requests of the host (fig. 2; paragraph 70-71; whereas the commands in the workload are received from the host, used to implement the throttling, and sent to the memory device, this suggests they have an order to them);
a command generator suitable for generating commands to be applied to the memory according to the order scheduled by the scheduler (fig. 2; paragraph 70-71; whereas the commands in the workload are received from the host, used to implement the throttling, and sent to the memory device, this suggests they are generated in the appropriate order);
a memory interface suitable for transferring the commands generated by the command generator to the memory (fig. 2; paragraph 70-71; memory I/F, 140).
The combination of Yoon and Jeon teaches of a power throttling controller suitable for controlling the power throttling operation (Yoon, fig. 2, item 190, paragraph 71; Jeon, fig. 2, paragraph 39; where the throttling module and the decision circuit throttle the memory).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 6, Jeon teaches of wherein the memory controller further includes: a read-modify-write circuit suitable for generating the write data based on data read from the memory and data transferred from the host (fig. 2-3; paragraph 23-24, 43-44, 47; where in response to the write operation, the controller reads the previous data, compares it with the write data and the data is written back to the memory bank); and 
the read-modify-write circuit calculates the ratio of 'no write' data of the write data by comparing the data read from the memory with the data transferred from the host (fig. 2-3; paragraph 21, 23-24, 27-29; where the power calculator in the controller determines the power for storing the data inputted by comparing the input data with the existing data and determining how many bits are changed from “0” to “1”, “1” or “0”, and stay the same).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 7, Jeon teaches of wherein the power throttling controller further uses the ratio of 'no write' data of the write data, which is determined by the read-modify-write circuit (paragraph 30; where the total power consumed is determined which includes the power to perform the write, which was determined based on how many bits are changed from “0” to “1”, “1” or “0”, and stay the same).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 8, Jeon teaches of wherein the memory controller calculates power consumption of each of the write operations based on an equation of [a ratio of '1' data of write data * A] + [a ratio of '0' data of write data * B] + [a ratio of 'no write' data of write data * C], where A> B> C, and A, B and C are real numbers of 0 or greater (paragraph 21, 26-29; where the total power consumed for the write operation is the weighted power factor to change a bit from ”0” to “1” multiplied by the number of bits being changed from ”0” to “1” plus the weighted power factor to change a bit from ”1” to “0” multiplied by the number of bits being changed from ”0” to “1” plus the power to retain bits at the same value multiplied by the number of bits that retain the same value.  As it takes four times more power to change from “0” to “1”, A is 4 and B is 1.  Since it takes no power to write a value already written C is zero).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 9, the combination of Yoon and Jeon teaches of the limitations cited and described above with respect to claims 1 and 4 for the same reasoning as recited with respect to claims 1 and 4.
With respect to claim 10, the combination of Yoon and Jeon teaches of the limitations cited and described above with respect to claim 2 for the same reasoning as recited with respect to claim 2.
With respect to claim 12, the combination of Yoon and Jeon teaches of the limitations cited and described above with respect to claim 6 for the same reasoning as recited with respect to claim 6.
With respect to claim 13, the combination of Yoon and Jeon teaches of the limitations cited and described above with respect to claim 7 for the same reasoning as recited with respect to claim 7.
With respect to claim 14, the combination of Yoon and Jeon teaches of the limitations cited and described above with respect to claim 8 for the same reasoning as recited with respect to claim 8.
With respect to claim 15, the combination of Yoon and Jeon teaches of the limitations cited and described above with respect to claims 1 and 8 for the same reasoning as recited with respect to claims 1 and 8.
Jeon also teaches of a controller suitable for performing a power throttling operation on the memory when power consumption by the read and write operations when a predetermined amount of time becomes greater than a threshold (paragraph 37-38, 48-49, 55; where the delay calculator causes the write data to wait for a wait time (predetermined time) and once it is reached the data is written);
wherein A, B, and C are amounts of consumed power measured respectively when the write data is all '1', when the write data is all '0' and when the write data is all 'no write' data (paragraph 21, 26-29; where the total power consumed for the write operation is the weighted power factor to change a bit from ”0” to “1” multiplied by the number of bits being changed from ”0” to “1” plus the weighted power factor to change a bit from ”1” to “0” multiplied by the number of bits being changed from ”0” to “1” plus the power to retain bits at the same value multiplied by the number of bits that retain the same value.  As it takes four times more power to change from “0” to “1”, A is 4 and B is 1.  Since it takes no power to write a value already written C is zero).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 16, Jeon teaches of wherein the ratio of 'no write' data in the write data is zero (0) (paragraph 26-29; where when the comparison is performed, all data bits change from either “0” to “1” or “1” or “0”).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 16, Jeon teaches of wherein the power consumption by the read operation is predetermined (paragraph 30, 55; where the total power consumption for the target bank is the current power consumption of the target bank, which would include the power of any currently executing read operations (this current power consumption has been previously determined), plus the power of the input write).
The reasons for obviousness are the same as indicated above with respect to claim 1.
Claims 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon and Jeon as applied to claims 4 and 9 above, and further in view of Yu et al. (US 2008/0219047).
With respect to claims 5 and 11, the combination of Yoon and Jeon fails to explicitly teach of wherein the memory controller further includes a data scrambler suitable for scrambling data, and wherein the power throttling controller determines the ratios of '1' and '0' of the write data based on a scrambling result of the data scrambler.
However, Yu teaches of wherein the memory controller further includes a data scrambler suitable for scrambling data (fig. 3; paragraph 36-39; where the inverted data generating unit inverts the data), and
wherein the power throttling controller determines the ratios of '1' and '0' of the write data based on a scrambling result of the data scrambler (paragraph 42-53; where the inverted data and the original data are compared with the existing data and the power is calculated for writing each of the original data and inverted data and the data with the lowest power is written).
Yoon, Jeon, and Yu are analogous art because they are from the same field of endeavor, as they are directed to accessing memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Yoon, Jeon, and Yu before the time of the effective filing of the claimed invention to include the determining if inverting the write data would consume less power and writing the inverted data if it does as taught in Yu in the combination of Yoon and Jeon.  Their motivation would have been to further reduce power consumption (Yu, abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nosaka et al. (US 2020/0026346) discloses performing power throttling based on the managed power in an operation mode.
Matsuyama et al. (US 2018/0059977) discloses predicting the power consumption to carry out operations from the host and determine the performance level of the memory to perform the operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138